Citation Nr: 1113394	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-47 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a balance disorder, to include vertigo and dizziness.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The claims for service connection for a balance disorder, to include vertigo and dizziness, and for a sleep disorder are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by audiometric test results corresponding to numeric designations no worse than Level I in either ear and by speech recognition ability no worse than 92% in his right ear or 96% in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, a predecisional letter dated in March 2009 informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

In addition, a July 2009 letter was sent subsequent to the initial rating decision in this matter and notified the Veteran that in order to support his claim, the evidence must show that his disability had gotten worse.  This additional correspondence also informed the Veteran that a disability rating from 0 to as much as 100 percent is assigned by using a schedule for evaluating disabilities, and that VA considers the nature and symptoms of the condition, the severity and duration of the symptoms, their impact upon employment, and their impact on daily life.  Further, the letter provided examples of the types of evidence the Veteran could submit in support of his claim and notified the Veteran of his and VA's respective responsibilities for obtaining such evidence.  The letter provided the specific rating criteria for evaluating bilateral hearing loss as well as other potentially relevant diagnostic codes.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  [The timing defect of the July 2009 letter was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a statement of the case (SOC) in October 2009 and a supplemental statement of the case in July 2010.]  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, private medical records, statements from a private physician and VA examination reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examinations in March 2009 and July 2010.  The reports from these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate his claim has been obtained.  

Accordingly, the Board finds that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service- connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the claim has been pending.  In those instances, it is appropriate to apply staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In the current appeal, the Veteran's service-connected bilateral hearing loss is evaluated as noncompensably disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran asserts that his bilateral hearing loss meets the criteria for a compensable rating.  

Under controlling laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In any event, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is consideration of the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 .  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A complete and thorough review of the claims folder indicates that the Veteran has undergone multiple VA audiological evaluations during the current appeal. Specifically, a VA audiological evaluation in March 2009, showed pure tone thresholds of 20, 25, 45, 50, and 45 decibels in the right ear and puretone thresholds of 20, 30, 50, 50, and 50 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 41 for the right ear and 45 for the left ear.  The speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Mild to moderate sensorineural hearing loss above 1000 Hertz in the right ear and moderate sensorineural hearing loss above 500 Hertz in the left ear was diagnosed.

Applying the results of the above examination to Table VI, the Veteran had Level I hearing in his right ear and Level I hearing in his left ear, which correspond to a noncompensable rating.  Also, exceptional hearing impairment patterns were not shown.  38 C.F.R. § 4.86.  Such findings do not support a compensable evaluation.

In July 2010, the Veteran underwent an additional VA audiological examination.  This examination showed pure tone thresholds of 20, 30, 50, 50, and 50 decibels in the right ear and puretone thresholds of 20, 30, 50, 50, and 50 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 45 for the right ear and 45 for the left ear.  The speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Mild to severe sensorineural hearing loss at 1,000 to 4,000 Hertz was diagnosed bilaterally.

Applying the results of the above examination to Table VI, the Veteran had Level I hearing in his right ear and Level I hearing in his left ear, which correspond to a noncompensable rating.  Also, exceptional hearing impairment patterns were not shown.  38 C.F.R. § 4.86.  Such findings do not support a compensable evaluation.

Full consideration has been given to the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the current level of the veteran's disability in his favor.  However, the medical evidence in this case does not create a reasonable doubt regarding the current level of his disability.  Significantly, the claims folder contains no objective audiological findings at any time during the appeal period that conflict with those shown at the March 2009 and July 2010 VA audiological examinations.  

In this regard, the Board notes that the Veteran has submitted a letter from his private physician who opined that the Veteran suffers from sensorineural hearing loss, which "was moderate to service in the setting of a history of noise exposure."  See M.B., M.D. letter dated April 2009.  Furthermore, the Veteran provided a private audiological examination which included an opinion that the Veteran suffered from mild to moderately severe sensorineural hearing loss.  See S.M., Au.D. examination report from March 2010.  However, under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Consequently, because the evidence from the private examiners does not address such testing in their opinions the Board will give deference to the results of the VA examination.  See Schoolman, supra, & Evans, supra.

The objective findings illustrated during the current appeal outweigh the Veteran's competent assertions of increased hearing impairment.  Thus, the Board must deny the Veteran's claim for a compensable schedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a similar manner, the Board notes that there is additionally a lack of evidence regarding an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization so as to warrant referral of this case to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an additional basis for an increased rating in excess of 30 percent for bilateral hearing loss.

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present appeal, during the March 2009 and July 2010 audiological examinations, the VA examiners did not determine whether or not there was a significant impairment of the Veteran's employability and whether there was any effect on his usual daily activities as a result of his hearing loss.  Although the examiner provided no discussion of the functional effects caused by the Veteran's bilateral hearing loss disability, no prejudice results because other evidence of record adequately reflected on this issue.  Indeed, during the current appeal, the Veteran has reported that his misunderstanding of what people (particularly his wife) say to him creates difficulties for him.  However, as previously discussed herein, the Board finds that such assertions, though certainly competent, are outweighed by the multiple audiological findings of record.  


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

In an April 2010 rating action, the RO denied service connection for a balance disorder, to include vertigo and dizziness, and for a sleep disorder.  In September 2010, the Veteran filed a notice of disagreement with those denials.  He has not been furnished an SOC which addresses those issues.  In such cases, under judicial precedent, the appellate process has commenced, and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  These matters are, therefore, remanded for additional action.
Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the issues of entitlement to service connection for a balance disorder, to include vertigo and dizziness, and for a sleep disorder.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from these specific decisions.  Only if the Veteran perfects a timely appeal of these service connection issues should these claims be returned to the Board.

No action is required of the Veteran until he is notified by the agency of original jurisdiction.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


